Citation Nr: 1242580	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-28 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for GERD, as secondary to the service-connected residuals of middle/lower back injury, to include mild compression at the T5/T6 level and degenerative joint and disc disease.

2.  Entitlement to an increased rating for residuals of middle/lower back injury, to include mild compression at the T5/T6 level and degenerative joint and disc disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1990 to June 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case has then transferred to the Atlanta, Georgia RO.

Following the July 2008 rating action, the Veteran filed a timely Notice of Disagreement (NOD).  The record establishes that later in 2008 the Veteran moved from Texas to Georgia.  In any event, the Waco RO issued a Statement of the Case (SOC) on April 20, 2010.  This document was mailed to the Veteran at his Georgia address.  The Board notes that the SOC was not returned as undeliverable.  A VA Form 9 dated June 15, 2010 and received on July 12, 2010 contains the following statement:  "I did not receive this appeal package in time to make the proper appeal.  I am in the middle of a move from one state to another and this may be the delay in receiving my mail, also for missing my scheduled appointments.  I assure you I would not have knowingly done this.  Please accept my request for an extension and an appeal."  The Atlanta RO appears to have accepted this form as a timely appeal, and the Veteran's service connection and increased rating claims were subsequently certified to the Board in May 2011.  Accordingly, while the record does not appear to indicate that a timely VA Form 9 was filed with respect to the issues on appeal, based on the actions of the RO and communications from the appellant, the Board will construe the Veteran's VA Form 9 as having been a timely substantive appeal with respect to the July 2008 decision.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the claims as listed on the title page of this Remand are properly on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed prior to adjudication of the issues on appeal.  In this regard, the Board acknowledges that the RO scheduled the Veteran for VA spine and esophagus examinations in February 2010.  He failed to report for both examinations.  The record indicates that the VA North Texas Health Care System had the Veteran's incorrect address at the time of his scheduled examinations.  Further, the examination notice letter is not of record.  As discussed above, the Veteran's VA Form 9 contains "a request for an extension and an appeal."  [The Veteran referenced his recent move and change of address that "may be the delay in receiving . . . mail . . . and thus for missing . . . [the] scheduled appointments."]  The Board construes this statement as a request to reschedule the examinations.  Thus, the Veteran should be afforded another opportunity to report to the VA examinations with the requisite notice of the consequences of failing to report. 

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.   

In the current appeal, the Board finds that the presumption has been rebutted.  The Board is concerned that the Veteran may not have received notification of his VA examinations.  As discussed above, there is no examination notice letter in the claims file.  It appears that the Veteran either did not receive the notice letter or received it after the scheduled examination date(s).  Furthermore, there is evidence that the Veteran moved from Texas to Georgia during the relevant time period. 

Accordingly, and based on the procedural aspects discussed herein, the Board concludes that another attempt should be made to reschedule the Veteran's VA examinations.  On remand, if the Veteran fails to report for an examination, a copy of the letter to the Veteran informing him of a scheduled examination should be placed in the claims file.  Furthermore, as the Veteran raised the issue of entitlement to GERD, as secondary to the service-connected back disability in his Form 9, the VA examination conducted pursuant to this Remand should include a medical opinion regarding this matter.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for GERD, as secondary to the service-connected residuals of middle/lower back injury, to include mild compression at the T5/T6 level and degenerative joint and disc disease.  

2. Then, schedule an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's GERD.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e. probability of 50 percent or greater, that any diagnosed GERD had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's assertions of experiencing reflux problems since service.  

If the Veteran's GERD is not found to have had its clinical onset in service or to be otherwise related to such active duty, the examiner should then opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that this disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected residuals of middle/lower back injury, to include mild compression at the T5/T6 level and degenerative joint and disc disease.  [If the Veteran is found to have GERD that is aggravated by the service-connected residuals of middle/lower back injury, to include mild compression at the T5/T6 level and degenerative joint and disc disease, the examiner should quantify the approximate degree of aggravation.]  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Also, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected residuals of middle/lower back injury, to include mild compression at the T5/T6 level and degenerative joint and disc disease.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should describe in detail all current manifestations of the service-connected back disability, to include any associated neurological impairments or ankylosis.  Full range of motion testing, to include repetitive motion and a discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance, must be provided.  The presence (including duration) or absence of incapacitating episodes should be noted.

Also, the examiner should discuss the effect of the Veteran's service-connected back disability on his ability to obtain and to maintain employment, regardless of his age.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Then, readjudicate the claims on appeal, as are listed on the title page of this Remand.  If any of the benefits sought are denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


